Citation Nr: 1037351	
Decision Date: 10/01/10    Archive Date: 10/12/10

DOCKET NO.  06-34 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an increased rating for lumbosacral strain, 
currently rated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


INTRODUCTION

The Veteran had active duty service from September 1993 to 
February 1996.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an April 2006 rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The Board notes that service connection has also been established 
for several other disabilities, including residuals of right and 
left femur fractures and right leg peroneal neuropathy.  Some of 
the private medical records submitted by the Veteran appear to 
show treatment for these other disorders.  As such, these matters 
are hereby referred to the RO for appropriate action to the 
extent that they may constitute increased rating claims for the 
other disabilities.  The following decision is limited to the 
issue of an increased rating for lumbosacral strain. 


FINDING OF FACT

The Veteran's service-connected lumbosacral strain does not 
result in forward flexion of the thoracolumbar spine limited to 
greater than 30 degrees but not greater than 60 degrees; or, 
combined range of motion of the thoracolumbar spine not greater 
than 120 degrees; or, muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The 
lumbosacral spine has not resulted in incapacitating episodes 
having a total duration of at least 2 weeks during the past 12 
months. 


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for service-
connected lumbosacral strain have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. Part 4, including § 4.7, Diagnostic 
Code 5237 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Notify

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant of the information and evidence not 
of record that is necessary to substantiate a claim, which 
information and evidence VA will obtain, and which information 
and evidence the claimant is expected to provide.  38 U.S.C.A. 
§ 5103(a).  

The notice requirements apply to all five elements of a service 
connection claim: 1) Veteran status; 2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; 4) degree of disability; and 5) effective date of 
the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 
Vet. App.112 (2004).  The notice requirements may be satisfied if 
any errors in the timing or content of such notice are not 
prejudicial to the claimant.  Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  

The Veteran filed his claim for an increased rating in September 
2005.  
The RO provided the appellant pre-adjudication notice by a letter 
dated in December 2005.

The United States Court of Appeals for Veterans Claims (Court), 
in Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) purported to 
clarify VA's notice obligations in increased rating claims.  The 
Court held that a notice letter must inform the Veteran that, to 
substantiate a claim, he or she must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  The 
Court also held that where the claimant is rated under a 
diagnostic code that contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by the 
claimant demonstrating a noticeable worsening or increase in 
severity of the disability and the effect that worsening has on 
the claimant's employment and daily life, the notice letter must 
provide at least general notice of that requirement.
The Board points out that the U.S. Court of Appeals for the 
Federal Circuit recently reversed the Court's holding in Vazquez, 
to the extent the Court imposed a requirement that VA notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 
(Fed. Cir. Sept. 4, 2009).  Reviewing the December 2005, February 
2007, and June 2009 correspondences in light of the Federal 
Circuit's decision, the Board finds that the Veteran has received 
38 U.S.C.A. § 5103(a)-compliant notice as to his increased rating 
claim.

The notification substantially complied with the requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying the 
evidence necessary to substantiate a claim and the relative 
duties of VA and the claimant to obtain evidence; and Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  While the December 2005 
notification did not advise the appellant of the laws regarding 
degrees of disability or effective dates for any grant of service 
connection, the Board notes that an April 2006 letter fully 
complied with Dingess.  This notice was followed by 
readjudication of the claim as evidenced by the October 2006 
statement of the case.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of his 
claims, and is not prejudiced by any technical notice deficiency 
along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 
2004).  In any event, the Veteran has not demonstrated any 
prejudice with regard to the content of the notice.  See Shinseki 
v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law 
imposing a presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is harmful, 
or prejudicial, normally falls upon the party attacking the 
agency's determination.)  See also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Veterans Claims Assistance Act of 2000 (VCAA) - Duty to Assist

VA has obtained treatment records; assisted the appellant in 
obtaining evidence; afforded an examination in April 2006.  
Social security records are also included in the claims file.  
All known and available records relevant to the issues on appeal 
have been obtained and associated with the Veteran's claims file; 
and the appellant has not contended otherwise.  

Analysis

Disability evaluations are determined by the application of the 
Schedule For Rating Disabilities, which assigns ratings based on 
the average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 
4.  Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the Veteran's condition.  Schafrath v. Derwinski, 
1 Vet.App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods.

Diseases and injuries to the spine are to be evaluated under 
diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine affected 
by residuals of injury or disease 

Unfavorable ankylosis of the entire 
spine.....................................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
..............................50

Unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine to 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar 
spine............................................................
.............................40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine............................................................
........................30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal 
kyphosis............................................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion of 
the cervical spine greater than 30 degrees but not greater than 
40 degrees; or, combined range of motion of the thoracolumbar 
spine greater than 120 degrees but not greater than 235 degrees; 
or, combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal gait 
or abnormal spinal contour; or, vertebral body fracture with loss 
of 50 percent or more of the 
height...........................................................
....................10

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or bladder 
impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero to 
30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of the 
range of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  The normal combined range 
of motion of the cervical spine is 340 degrees and of the 
thoracolumbar spine is 240 degrees.  The normal ranges of motion 
for each component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined range of 
motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual should be 
considered normal for that individual, even though it does not 
conform to the normal range of motion stated in Note (2).  
Provided that the examiner supplies an explanation, the 
examiner's assessment that the range of motion is normal for that 
individual will be accepted.

Note (4): Round each range of motion measurement to the nearest 
five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is 
a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion or 
extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; breathing 
limited to diaphragmatic respiration; gastrointestinal symptoms 
due to pressure of the costal margin on the abdomen; dyspnea or 
dysphagia; atlantoaxial or cervical subluxation or dislocation; 
or neurologic symptoms due to nerve root stretching.  Fixation of 
a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and 
cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

In the present case, it should also be noted that when evaluating 
disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 
allows for consideration of functional loss due to pain and 
weakness causing additional disability beyond that reflected on 
range of motion measurements.  DeLuca v. Brown, 8 Vet.App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability and 
incoordination.  

The Veteran's lumbosacral spine is currently rated as 10 percent 
disabling.  In order to warrant assignment of the next higher 
rating of 20 percent, there must be persuasive evidence of 
forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, the combined range 
of motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result in 
an abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.

The Veteran underwent VA examination in April 2006.  The claims 
file was available and was reviewed.  Range of motion testing 
(using a goniometer) revealed flexion to 90 degrees, extension to 
30 degrees, left and right lateral flexion to 30 degrees each, 
and left and right lateral rotation to 30 degrees each.  The 
examiner commented that the Veteran had excellent range of motion 
in the lumbar spine with no pain indicated by the Veteran during 
the examination.  The examiner commented that the Veteran was 
very flexible, getting up out of the chair, moving about the 
room, bending forward without pain.  The Veteran did refuse to 
heel toe walk, stating that he was unable to do that.  The spinal 
muscles were taunt with no spasms or pain on palpation.  Gait was 
described as normal.  The examination showed no kyphosis, 
scoliosis, or reverse lordosis.  Imaging was conducted with 
comparison to prior tests.  Normal vertebral body and disc space 
heights and integrity were reported.  It was noted that the 
lumbar spine tilted slightly toward the right; the examiner 
wondered if there might be a pelvic tilt related to the Veteran's 
prior leg fractures.  The impression was continued normal lumbar 
spine.  The examiner opined that the low back disability has a 
mild impact on the Veteran's ability to do chores and shopping, 
but no impact on other activities of daily life such as exercise, 
sports, traveling, feeding, bathing, dressing, toileting or 
grooming.

VA outpatient records as well as private medical records 
submitted by the Veteran document treatment for a number of 
disorders, including service-connected residuals of fractures of 
both femurs.  These records include references to back pain as 
well and show treatment by narcotics.  A number of medical 
records submitted by the Veteran appear to document treatment for 
lower extremity disorders with mere mention of back pain but no 
pertinent clinical observations. 

After reviewing the record, the Board is compelled to conclude 
that the preponderance of the evidence is against a finding that 
the criteria for the next higher rating of 20 percent are met.  
Examination has not shows flexion limited to 60 degrees or less, 
nor was the combined range of motion of the thorocolumbar spine 
limited to 120 degrees or less.  The examiner expressly reported 
that there was no muscle spasm or abnormal spinal contour.  The 
examiner also reported normal gait.  The record also does not 
suggest incapacitating episodes having a total duration of at 
least 2 weeks during the past 12 months to warrant a 20 percent 
rating under the Formula for Rating Intervertebral Disc Syndrome.  
In this regard, incapacitating episodes mean acute signs and 
symptoms requiring bed rest prescribed by a physician and 
treatment by a physician.  Note (1) to the Formula for Rating 
Intervertebral Disc Syndrome, 38 C.F.R. § 4.71a.

The Board does not doubt that the Veteran does suffer some 
impairment as a result of his lumbosacral strain.  The main 
feature appears to be the complaints of pain.  However, objective 
examination did not show any additional functional loss due to 
pain, weakness, incoordination, or fatigue to limit motion to the 
extent necessary to warrant a 20 percent rating.  The Board 
stresses to the Veteran that it must apply the regulatory 
criteria.  The evidence in this case is against a finding that 
the criteria for a rating in excess of 10 percent have been met.  
The Veteran may always file a claim for an increased rating 
should the disability increase in severity in the future. 

In closing, the Board advises the Veteran that the possibility of 
an extraschedular rating has been considered.  However, the 
service-connected disability does not present such an exceptional 
or unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1).  The 
symptoms associated with the Veteran's disability appear to fit 
squarely within the applicable rating criteria.  As such, 
extraschedular consideration is not warranted.  Thun v. Peake, 22 
Vet. App. 111 (2008).  


ORDER

Entitlement to a rating in excess of 10 percent for lumbosacral 
strain is not warranted.  The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


